DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No.11,105,931. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of US Patent No. 11,105,931 encompasses the limitations of claims 1-20 of instant application. Moreover, omission of a reference element whose function is not needed would be obvious to one of ordinary skill in the art. It is well settled that the omission of an element and its functions is an obvious expedient if the remaining elements performs the same function as before In re Karison, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 uspq 375 (Bd. App. 1969).
More specifically, the claims 1-20 of the present application are same scope, same function and same results as claims 1-20 of the US Patent No. 11,105,931. In addition, even though the claims of present application omitted or simply rearranged claimed structure, or added the limitation using similar claimed elements, the function and results of claimed invention of the US Patent No. 11,105,931 is same as claimed invention of the present application. 
In addition, the independent claims 1, 10, 11, and 20 of the present application is the same invention as the independent claim 1 of the US Patent No. 11,105,931. The subject matter in the instant application is fully disclosed in the US Patent No. 11,105,931  and is covered by the US Patent No. 11,105,931 since the US Patent No. 11,105,931 and the instant application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.

 	
Instant Application
U.S. Patent No. 11,105,931, Application No. 16/876,229
   1. A server for a communication network including an operating cellular node of a mobile cell proximate a communication link of the server, the server comprising: a processor in operable communication with the server; and a memory device (i) in operable communication with the processor, and (ii) including computer-executable instructions stored therein, which, when executed by the processor, cause the processor to: 
   (i) detect a wireless broadcast signal from the cellular node within a target frequency band, the wireless broadcast signal including at least one primary synchronization signal (PSS) receivable by a mobile communications device in communication with the cellular node; 



   
(ii) determine, from the detected wireless broadcast signal, the presence of the at least one PSS; and 
      (iii) instruct the cellular node, based on the determined presence of the at least one PSS within the captured wireless broadcast signal, to (i) operate at full power, (ii) operate at a second power level lower than full power, or (iii) cease operation.

   

 1. A method of detecting interference to a satellite receiver from a mobile communications device in communication with a cellular node of a mobile cell in proximity to the satellite receiver, the method executed by a processor of a central server in operable communication with the cellular node, and comprising the steps of: confirming powering up of the cellular node; 
   capturing, after the step of confirming, a wireless broadcast signal from the cellular node within a target frequency band, the wireless broadcast signal including at least one primary synchronization signal (PSS) detectable by the mobile communications device for synchronization of the mobile communications device with the cellular node; 
   determining, from the captured wireless broadcast signal, the presence of the at least one PSS; and    
   instructing the cellular node, based on the determined presence of the at least one PSS within the captured wireless broadcast signal, to (i) operate at full power, (ii) operate at a second power level lower than full power, or (iii) cease operation.

2. The server of claim 1, wherein the cellular node is an eNodeB of a cellular tower.
2. The method of claim 1, wherein the cellular node is an eNodeB of a cellular tower.
3. The server of claim 1, wherein the cellular node and the mobile communications device operate according to a long term evolution (LTE) protocol.
3. The method of claim 1, wherein the cellular node and the mobile communications device operate according to a long term evolution (LTE) protocol.
4. The server of claim 1, wherein the instructions further cause the processor to determine the presence of the at least one PSS based on a predetermined number of repeated iterations of the at least one PSS.
7. The method of claim 1, wherein the presence of the at least one PSS is determined over a predetermined number of repeated iterations of the at least one PSS.
5. The server of claim 4, wherein the instructions further cause the processor to cause the cellular node to maintain a hold state that prevents the cellular node from transmitting data other than the at least one PSS for a predetermined amount of time that includes at least two consecutive iterations of the predetermined number of repeated iterations.
8. The method of claim 7, further comprising, after the step of confirming, a step of causing the cellular node to maintain a hold state that prevents the cellular node from transmitting data other than the at least one PSS for a predetermined amount of time that includes at least two consecutive iterations of the predetermined number of repeated iterations.
6. The server of claim 4, wherein the predetermined number of iterations is based on a value of a PSS detection algorithm executed by the processor.
10. The method of claim 7, wherein the predetermined number of iterations is based on a value of a PSS detection algorithm executed by the processor of the central server.
7. The server of claim 6, wherein the instructions further cause the processor to dynamically obtain the value of the PSS detection algorithm using a measurement based protection scheme managed by the server.  
11. The method of claim 10, wherein the value of the PSS detection algorithm is dynamically obtained using a measurement based protection scheme managed by the central server.
8. The server of claim 1, wherein the central server is disposed (i) integrally with the cellular node, or (ii) remotely from the cellular node.
17. The method of claim 1, wherein the central server is disposed integrally with the cellular node.
9. The server of claim 1, further comprising a spectrum access system SAS.
19. The communication system of claim 1, wherein the central server comprises a spectrum access system.
10. A method of detecting interference to a satellite receiver from a mobile communications device in communication with a cellular node of a mobile cell in proximity to the satellite receiver, the method executed by a processor of a server in operable communication with the cellular node, and the method comprising the steps of.   
  
 
   detecting a wireless broadcast signal from the cellular node within a target frequency band, the wireless broadcast signal including at least one primary synchronization signal (PSS) receivable by the mobile communications device; 
   



   

   determining, from the detected wireless broadcast signal, the presence of the at least one PSS; and 
  
    instructing the cellular node, based on the determined presence of the at least one PSS within the captured wireless broadcast signal, to (i) operate at full power, (ii) operate at a second power level lower than full power, or (iii) cease operation.  
 1. A method of detecting interference to a satellite receiver from a mobile communications device in communication with a cellular node of a mobile cell in proximity to the satellite receiver, the method executed by a processor of a central server in operable communication with the cellular node, and comprising the steps of: confirming powering up of the cellular node; 
   capturing, after the step of confirming, a wireless broadcast signal from the cellular node within a target frequency band, the wireless broadcast signal including at least one primary synchronization signal (PSS) detectable by the mobile communications device for synchronization of the mobile communications device with the cellular node; 
   determining, from the captured wireless broadcast signal, the presence of the at least one PSS; and    
   instructing the cellular node, based on the determined presence of the at least one PSS within the captured wireless broadcast signal, to (i) operate at full power, (ii) operate at a second power level lower than full power, or (iii) cease operation.
11. A satellite receiver configured to detect interference from a mobile communications device in communication with a cellular node of a mobile cell proximate the satellite receiver, the satellite receiver comprising: a processor in operable communication with the satellite receiver; and a memory device (i) in operable communication with the processor, and (ii) including computer-executable instructions stored therein, which, when executed by the processor, cause the processor to: (i)  
   detect a wireless broadcast signal from the cellular node within a target frequency band, the wireless broadcast signal including at least one primary synchronization signal (PSS) detectable by the mobile communications device; 




   (ii) determine, from the detected wireless broadcast signal, the presence of the at least one PSS; and

    (iii) instruct the cellular node, based on the determined presence of the at least one PSS within the captured wireless broadcast signal, to (i) operate at full power, (ii) operate at a second power level lower than full power, or (iii) cease operation.  
 1. A method of detecting interference to a satellite receiver from a mobile communications device in communication with a cellular node of a mobile cell in proximity to the satellite receiver, the method executed by a processor of a central server in operable communication with the cellular node, and comprising the steps of: confirming powering up of the cellular node; 
   
   capturing, after the step of confirming, a wireless broadcast signal from the cellular node within a target frequency band, the wireless broadcast signal including at least one primary synchronization signal (PSS) detectable by the mobile communications device for synchronization of the mobile communications device with the cellular node; 
   determining, from the captured wireless broadcast signal, the presence of the at least one PSS; and    
   instructing the cellular node, based on the determined presence of the at least one PSS within the captured wireless broadcast signal, to (i) operate at full power, (ii) operate at a second power level lower than full power, or (iii) cease operation.
12. The satellite receiver of claim 11, wherein the at least one PSS includes an autocorrelation function.  
12. The method of claim 1, wherein the at least one PSS includes an autocorrelation function.
13. The satellite receiver of claim 12, wherein the autocorrelation function is based on a Zadoff-Chu sequence.
13. The method of claim 12, wherein the autocorrelation function is based on a Zadoff-Chu sequence.
14. The satellite receiver of claim 11, further comprising at least one of an integral central server, and (ii) a remote central server in operable communication with the satellite receiver.  
14. The method of claim 1, wherein the central server is in operable communication with the satellite receiver.

15. The satellite receiver of claim 11, wherein the cellular node and the mobile communications device operate according to a long term evolution (LTE) protocol.
3. The method of claim 1, wherein the cellular node and the mobile communications device operate according to a long term evolution (LTE) protocol.
16. The satellite receiver of claim 15, wherein the captured wireless broadcast signal further includes an LTE signal frame architecture having plurality of broadcast frames.  
4. The method of claim 3, wherein the captured wireless broadcast signal further includes an LTE signal frame architecture having plurality of broadcast frames.
17. The satellite receiver of claim 16, wherein the wherein each frame of the plurality of broadcast frames includes (i) a plurality of timing slots, and (ii) a plurality of symbols for each timing slot of the plurality of timing slots.  
5. The method of claim 4, wherein the wherein each frame of the plurality of broadcast frames includes (i) a plurality of timing slots, and (ii) a plurality of symbols for each timing slot of the plurality of timing slots.
18. The satellite receiver of claim 17, wherein each timing slot of the plurality of timing slots includes a single iteration of the at least one PSS.
6. The method of claim 5, wherein each timing slot of the plurality of timing slots includes a single iteration of the at least one PSS.
19. The satellite receiver of claim 11, wherein the at least one mobile communications device is a user equipment device.
20. The communication system of claim 1, wherein the at least one mobile communications device is a user equipment device.
20. A method of detecting interference from a mobile communications device in communication with a cellular node of a mobile cell, the method executed by a processor of a satellite receiver in communication with the cellular node and proximate the mobile cell, the method comprising the steps of: 
   


    detecting a wireless broadcast signal from the cellular node within a target frequency band, the wireless broadcast signal including at least one primary synchronization signal (PSS) receivable by the mobile communications device; 
 	




   determining, from the detected wireless broadcast signal, the presence of the at least one PSS; and 
 
   instructing the cellular node, based on the determined presence of the at least one PSS within the captured wireless broadcast signal, to (i) operate at full power, (ii) operate at a second power level lower than full power, or (iii) cease operation.
 1. A method of detecting interference to a satellite receiver from a mobile communications device in communication with a cellular node of a mobile cell in proximity to the satellite receiver, the method executed by a processor of a central server in operable communication with the cellular node, and comprising the steps of: confirming powering up of the cellular node;    
   capturing, after the step of confirming, a wireless broadcast signal from the cellular node within a target frequency band, the wireless broadcast signal including at least one primary synchronization signal (PSS) detectable by the mobile communications device for synchronization of the mobile communications device with the cellular node; 
   determining, from the captured wireless broadcast signal, the presence of the at least one PSS; and    
   instructing the cellular node, based on the determined presence of the at least one PSS within the captured wireless broadcast signal, to (i) operate at full power, (ii) operate at a second power level lower than full power, or (iii) cease operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132